PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/798,613
Filing Date: 31 Oct 2017
Appellant(s): Ramprasad, Satish



__________________
John S. Hilten
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated on December 22,  from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Beginning on page 14 of the appeal brief (hereinafter, “The brief”) Appellant argues the following three issues which are accordingly addressed below:

Separate argument for independent Claims 1 and 11
Appellant argues that neither STEINBERG nor MARTIN does not teach nor fairly disclose "displaying on a display of the device a graphical user interface that includes display of a geographic map; receiving an indication in conjunction with the geographic map from a user that includes call destination geographic map information that includes where a wireless user places calls to with a wireless device; displaying on the display of the device the graphical user interface having a prompt to input call destination information, wherein the call destination information comprises at least an amount of voice usage; receiving the call destination information into the graphical user interface displayed on the display of the device", "displaying on the display of the device the graphical user interface having a prompt to input call origination information, wherein the call origination information comprises at least the following: where the wireless user geographically uses the wireless device, an amount of voice usage, an amount of data usage, and an amount of text message usage; receiving the call origination information into the graphical user interface displayed on the display of the device", "displaying on the display of the device the graphical user interface that further includes an input feature; receiving with the input feature a percentage of wireless usage for at least one of the following: where the wireless user geographically uses the wireless device and where the wireless user places the calls to with the wireless device", "transmitting the call origination information, the call destination information, and the call destination geographic map information from the device to a server", and "receiving optimized wireless service information from the server; and displaying the optimized wireless service information in the graphical user interface on the display of the device" as recited by Claims 1 and 11 by attacking that MARTIN do not relate to call destination locations [The brief, pages 14-20 and 28-34].
In response, examiner respectfully disagrees.  STEINBERG discloses in ¶¶ [0033], [0036], and [0052] that a user entering user information, via a paper form, web page, telephone interface, or any other suitable input device or method, which is then used to compare the features and other parameters of available products, services, and service plans, and present rating score, based on cost, number of minutes, quality of service, or any other parameters set by a user, in a graphical or textual side-by-side tabulation of features or other parameters of the alternative telecommunication service plans.  STEINBERG further discloses in ¶¶ [0032]-[0035] that the user information and parameters, entered by a user via a user interface, includes (1) personal data; (2) prior use data including total minutes or average minutes used during a particular time interval, minutes used during certain times of day, minutes used during days of the week (i.e., amount of voice usage), physical locations where calls participated in were originated (i.e., call origination geographic location information) and received (i.e., call designation geographic location information), number of minutes during calls originated, number of minutes during calls received (i.e., amount of voice usage), number of directory of assistance calls, number of minutes used for web access, number of emails sent and received (i.e., amount of data usage), number of text messages sent and received (i.e., amount of text message usage), number of pages sent and received (i.e., amount of data usage), number of voicemails received, number of dropped calls, number of customer service calls, number of wireless devices under a wireless plan, allocation of minutes used between such devices, details on voice and dialing features, service plan contract length, or type of existing wireless device; (3) the user's preference indicators including allocated budget information including a cap on monthly service fees, desired coverage areas (i.e., call origination/designation geographic location information), desired network providers, desired phone manufacturers, desired contract length, whether a purchase of a new wireless device is desired, a specific indication of mandatory service requirements and desired optional service features, or any other desired product, service or service plan feature or parameter, as well as prioritization factors, e.g., a preference between service features, service costs, the coverage area (i.e., call origination/designation geographic location information), the quality of the delivered service, the quality of customer and/or technical support related to the delivered service allocation, or any other criteria including the user preference information described above or other factors related to the decision, as well as weighting factor, percentage of importance to a decision (i.e., a percentage of wireless usage), assignation of categories such as required, important, unimportant, range of acceptability for a particular factor, cap, floor, or any other factor useful in rating. STEINBERG also discloses in ¶¶ [0015] and [0020] with FIG. 1 that clients are communicated with servers using internet, a cellular network, or a telephone network, and user information entered by a user via a user interface on a client device is stored in the user database 30 of FIG. 1 on the server; i.e., user information provided by users from client devices will be transmitted to the server in order to be stored in the user database on the server.  STEINBERG further discloses in ¶¶ [0031], [0037], [0023]-[0024], and [0052] that rating/ranking telecommunications service plans to determine a service plan most suitable for a user or enterprise using cellular telephone after user information is analyzed and compared to features and characteristics of different available products, services, or service plans by rating software in the server, and present rating/ranking results, based on cost, number of minutes, quality of service, or any other parameters set by a user, in a graphical or textual side-by-side tabulation of features or other parameters of the alternative telecommunication service plans; i.e., "receiving optimized wireless service information from the server; and displaying the optimized wireless service information in the graphical user interface on the display of the device".  Therefore, STEINBERG DOES disclose level of detail consistent with the recitations of Claims 1 and 11 except wherein the geographic location information where calls participated in were originated (call origination) and received (call designation), entered by a user via a user interface in STEINBERG, includes the geographic map information.  MARTIN teaches the missing element of STEINBERG geographic map for entering geographic location information in the user interface" in ¶¶ [0190]-[0194] and [0031] with FIGS. 20-23 that the user is asked to select which service areas the customer intends to typically use their cellular phone in from a nationwide/local/routes map and transmit the map information over a network.  Since the geographic location information provided by a user in STEINBERG already includes both call origination locations and call destination locations, it is not required for MARTIN to teach that the geographic map information is for call destination locations.  Therefore, by applying 'using geographic map for entering geographic location information in the user interface' taught by MARTIN to 'entering geographic location information where calls participated in were originated (call origination) and received (call designation) in the user interface' disclosed in STEINBERG, the combination of STEINBERG and MARTIN teaches "displaying on a display of the device a graphical user interface that includes display of a geographic map; receiving an indication in conjunction with the geographic map from a user that includes call destination geographic map information that includes where a wireless user places calls to with a wireless device; displaying on the display of the device the graphical user interface having a prompt to input call destination information, wherein the call destination information comprises at least an amount of voice usage; receiving the call destination information into the graphical user interface displayed on the display of the device", "displaying on the display of the device the graphical user interface having a prompt to input call origination information, wherein the call origination information comprises at least the following: where the wireless user geographically uses the wireless device, an amount of voice usage, an amount of data usage, and an amount of text message usage; receiving the call origination information into the graphical user interface displayed on the display of the device", "displaying on the display of the device the graphical user interface that further includes an input feature; receiving with the input feature a percentage of wireless usage for at least one of the following: where the wireless user geographically uses the wireless device and where the wireless user places the calls to with the wireless device", "transmitting the call origination information, the call destination information, and the call destination geographic map information from the device to a server", and "receiving optimized wireless service information from the server; and displaying the optimized wireless service information in the graphical user interface on the display of the device" as recited by Claims 1 and 11.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In summary, STEINBERG discloses level of detail consistent with the recitations of Claims 1 and 11 in ¶¶ [0015], [0020], [0023]-[0024], [0031]-[0037], and [0052] with FIG. 1 except "using geographic map for entering geographic location information in the user interface", wherein the geographic location information collected in STEINBERG includes where calls participated in were originated (call origination) and received (call designation).  MARTIN teaches this missing element in ¶¶ [0190]-[0194] and [0031] with FIGS. 20-23.  Therefore, the combination of STEINBERG and MARTIN teaches each and every element as recited by Claims 1 and 11.

Appellant further argues that there is no proper "reason that would have prompted" a person of ordinary skill in the art to combine the elements as set forth in the Office Action, and the Examiner attempts to combine the cited references and/or knowledge available to one of ordinary skill in the art at the time the invention was made to arrive at the various features recited in Claims 1 and 11 with the use of impermissible hindsight, using knowledge directly gleaned from the Appellant's disclosure [The brief, pages 20-21 and 34-35].
In response, examiner respectfully disagrees.  Both STEINBERG and MARTIN are analogous art of the present invention because they are from the same field of endeavor, a system/a method relating to the field of telecommunications (STEINBERG, ¶ [0005]; MARTIN, ¶ [0003]).  It is also well known in the art that users may enter inconsistent or incorrect geographic location information using a text form interface (see (1) US Patent No. 5,581,261 to Hickman et al., issued on 12/03/1996, Col. 8, lines 58-65; (2) US 2007/0281668 A1 to Fleming, published on 12/06/2007, ABSTRACT and paragraph [0003]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of MARTIN to STEINBERG, wherein the geographic location information prompt/provided in the graphical user interface and transmitted to the server includes the geographic map information.  Motivation for doing so would prevent any inconsistent or incorrect user input and resolve format/ambiguity errors in the user input wherein the user input includes geographic/location information1; and also would allow user to provide more 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In summary, since both STEINBERG and MARTIN are analogous art of the present invention (all relating to the field of telecommunications) and it is also well known in the art that users may enter inconsistent or incorrect geographic location information using a text form interface1, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of MARTIN to STEINBERG to arrive the various features recited in Claims 1 and 11.  Motivation for doing so would prevent any inconsistent or incorrect user input and resolve format/ambiguity errors in the user input wherein the user input includes geographic/location information1; and also would allow user to provide more complex geographic/location information in greater detail, such as traveling routes, which will be difficult to input by using a text form interface (MARTIN, ¶¶ [0190]-[0194]).

Separate argument for independent Claim 4
Appellant argues that none of STEINBERG, MARTIN, or FLEMING teach or fairly disclose a "method for determining optimized wireless service for a wireless device implemented in a device comprising: displaying on a display of the device a graphical user interface that includes display of a geographic map; receiving an indication in conjunction with the geographic map from a user that includes call destination geographic map information that includes where a wireless user places calls to with a wireless device; ... [and] transmitting the call origination information, the call destination information, and the call destination geographic map information from the device to a server; ... wherein the geographic map comprises a plurality of countries" as recited by Claim 4 by attacking each references individually [The brief, pages 22-26].
In response, examiner respectfully disagrees.  As discussed in section A regarding to Claims 1 and 11, STEINBERG in view of MARTIN discloses "displaying on a display of the device a graphical user interface that includes display of a geographic map; receiving an indication in conjunction with the geographic map from a user that includes call destination geographic map information that includes where a wireless user places calls to with a wireless device; ... [and] transmitting the call origination information, the call destination information, and the call destination geographic map information from the device to a server".  STEINBERG further discloses in ¶¶ [0031], [0037], and [0023]-[0024] that rating/ranking telecommunications service plans to determine a service plan most suitable for a user or enterprise using cellular telephone after user information is analyzed and compared by rating software in the server; i.e., determining optimized wireless service for a wireless device implemented in a device".  Hence, STEINBERG in view of MARTIN teaches each and every element recited in Claim 4 except "wherein the geographic map comprises a plurality of countries".  FLEMING teaches this missing element "wherein the geographic map comprises a plurality of countries" in ¶¶ [0027], [0032], and [0037] with FIGS. 2-3.  Since the geographic location information provided by a user in STEINBERG already includes both call origination locations and call destination locations, it is not required for FLEMING to teach that the geographic map information is for call origination locations.  Therefore, by applying 'using world map comprising a plurality of countries for entering geographic location information in the user interface' taught by FLEMING to 'entering geographic location information where calls participated in were originated (call origination) and received (call designation) in the user interface' disclosed in STEINBERG, the combination of STEINBERG, MARTIN, and FLEMING teaches "method for determining optimized wireless service for a wireless device implemented in a device comprising: displaying on a display of the device a graphical user interface that includes display of a geographic map; receiving an indication in conjunction with the geographic map from a user that includes call destination geographic map information that includes where a wireless user places calls to with a wireless device; ... [and] transmitting the call origination information, the call destination information, and the call destination geographic map information from the device to a server; ... wherein the geographic map comprises a plurality of countries" as recited by Claim 4.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In summary, STEINBERG in view of MARTIN discloses level of detail consistent with the recitations of Claim 4 (STEINBERG, ¶¶ [0015], [0020], [0023]-[0024], [0031]-[0037], and [0052] with FIG. 1; MARTIN, ¶¶ [0190]-[0194] and [0031] with FIGS. 20-23) except "wherein the geographic map comprises a plurality of countries".  FLEMING teaches this missing element in ¶¶ [0027], [0032], and [0037] with FIGS. 2-3.  Therefore, the combination of STEINBERG, MARTIN, and FLEMING teaches each and every element as recited by Claim 4.

Appellant further argues that here is no proper "reason that would have prompted" a person of ordinary skill in the art to combine the elements as set forth in the Office Action, and the Examiner attempts to combine the cited references and/or knowledge available to one of ordinary skill in the art at the time the invention was made to arrive at the various features recited in Claim 4 with the use of impermissible hindsight, using knowledge directly gleaned from the Appellant's disclosure [The brief, pages 26-28].
In response, examiner respectfully disagrees.  As discussed in section A regarding to Claims 1 and 11, STEINBERG, MARTIN, and FLEMING are all analogous art of the present invention because they are from the same field of endeavor, a system/a method relating to the field of telecommunications (STEINBERG, ¶ [0005]; MARTIN, ¶ [0003]; FLEMING, ¶ [0001]), and Motivation for combining STEINBERG and 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In summary, since STEINBERG, MARTIN, and FLEMING are all analogous art of the present invention (all relating to the field of telecommunications) and it is also well known in the art that users may enter inconsistent or incorrect geographic location information using a text form interface1, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the 

Separate argument for dependent Claims 2, 12, and 14
Appellant argues that FLEMING is directed to an apparatus for assisting a caller with the placement of a call from a telephone device to a called party in a foreign country.  FLEMING cannot be relied on to properly render obvious a "method for determining optimized wireless service for a wireless device" [The brief, pages 36 and 39-40].
In response, examiner respectfully disagrees.  As discussed in section A and B regarding to Claims 1, 11, and 4, STEINBERG discloses in ¶¶ [0031], [0037], and [0023]-[0024] that determining optimized wireless service plan for a wireless device after user information entered from client device is analyzed and compared by rating software in the server.  The only missing element in STEINBERG in view of MARTIN "wherein the geographic map (for entering geographic location information in the user interface disclosed in STEINBERG and MARTIN) comprises a plurality of countries" is taught by FLEMING in ¶¶ [0027], [0032], and [0037] with FIGS. 2-3.  Since STEINBERG method for determining optimized wireless service for a wireless device", and STEINBERG, MARTIN, and FLEMING are all analogous art of the present invention (all relating to the field of telecommunications), FLEMING can be relied on to properly render obvious by providing world maps comprising a plurality of countries for entering geographic location information in the user interface to assist/help a caller/user to specify the placement/location of a call to a called party in a foreign country (FLEMING, ABSTRCT).
In summary, STEINBERG in view of MARTIN discloses level of detail consistent with the recitations of Claims 1 and 11 (STEINBERG, ¶¶ [0015], [0020], [0023]-[0024], [0031]-[0037], and [0052] with FIG. 1; MARTIN, ¶¶ [0190]-[0194] and [0031] with FIGS. 20-23) except "wherein the geographic map comprises a plurality of countries" recited in Claims 2 and 12.  FLEMING teaches this missing element in ¶¶ [0027], [0032], and [0037] with FIGS. 2-3.  Therefore, the combination of STEINBERG, MARTIN, and FLEMING teaches each and every element as recited by Claims 2 and 12.

Separate argument for dependent Claims 5-7, 15-17, and 21
Appellant argues that STEINBERG is silent to any "simulating" [The brief, pages 36-38 and 40-44].
	In response, examiner respectfully disagrees.  According to the specification of the claimed invention in ¶¶ [0069]-[0072]: "… simulate wireless service usage based on the geographic locations of the wireless user and the geographic locations of where the wireless caller calls, and the amount of voice calls, data usage, and text message usage …", "… determine costs of wireless service based on the simulation for each of the wireless service plans …", and "… compare each of the costs associated with the simulation in box 1004 or algorithm and determine the lowest cost".  STEINBERG discloses in ¶¶ [0037] and [0034] as well as all paragraphs referred in section A regarding to Claims 1 and 11 that once all applicable user information, including preference indicators and prior use data (i.e., the geographic locations of the wireless user and the geographic locations of where the wireless caller calls, and the amount of voice calls, data usage, and text message usage), has been received (310/320 in FIG. 3; 410 in FIG. 4), the information is analyzed and used to compare user information (i.e., prior use data including the geographic locations of the wireless user and the geographic locations of where the wireless caller calls, and the amount of voice calls, data usage, and text message usage) to features and characteristics of different available products, services, or service plans (hereafter “alternatives”) using fuzzy logic, a rules-based software engine, or an iterative algorithm (330 in FIG. 3) to achieve one or more rankings of such alternatives, and after such comparison and scoring, one or more ranked lists or comparisons may be presented to a user, wherein ranked lists or comparisons may be presented to a user in an order of importance determined using the above-described preference indicators, or in alternative orders of importance based on a listing factor selected by the user (cost, number of included minutes, quality of service delivered rating, customer service rating, etc.) (340 in FIG. 3; 412 in FIG. 4); i.e., based on prior use data in current service plan, to determine/estimate the cost of different available service plans (i.e., alternatives service plans).  Since prior use data used to determine/estimate the cost of available service plans are from different service plan, the process of analyzing, comparing, and determining/estimating the cost of simulating" process, which is also equivalent to the process described in ¶¶ [0069]-[0072] of the specification of the claimed invention.  Therefore, STEINBERG DOES discloses "simulating" process as recited in Claims 5-7, 15-17, and 21.

	In summary, the process described in ¶¶ [0037] and [0034] with FIG. 3 is equivalent to simulating process described in ¶¶ [0069]-[0072] of the specification of the claimed invention.  Therefore, STEINBERG DOES discloses "simulating" process as recited in Claims 5-7, 15-17, and 21.


















For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        09/08/2021



Conferees:
/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                                                                                                                                                                                                                

                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US Patent No. 5,581,261 to Hickman et al., issued on 12/03/1996, Col. 8, lines 58-65; US 2007/0281668A1 to Fleming, published on 12/06/2007, ABSTRACT and paragraph [0003].